COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jenny Day and Guillermo Moreno, Appellants v. Classic Autoplex
                          GM LLC Classic Chevrolet Buick GMC Cadillac, Appellee

Appellate case number:    01-19-00744-CV

Trial court case number: 17-CV-0081

Trial court:              212th District Court of Galveston County

Date motion filed:        May 12, 2021

Party filing motion:      Appellants


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Julie Countiss
                   Justice Countiss, acting for the Court

Panel consists of: Justices Kelly, Goodman, and Countiss.

Date: July 20, 2021